Order entered December 18, 2012

                                    [pic]

                                   In The
                              Court of Appeals
                      Fifth District of Texas at Dallas

                             No. 05-11-01709-CR

                         Sanders, Ernest, Appellant

                                     V.

                        The State of Texas, Appellee

              On Appeal from the 366th Judicial District Court
                            Collin County, Texas
                    Trial Court Cause No. 366-80960-2011

                                    ORDER

       On September 4, 2012, this Court adopted the trial  court's  findings
that appellant desired to  pursue  the  appeal,  is  represented  by  court-
appointed counsel Robert Hultkrantz, and  that  Mr.  Hultkrantz  would  file
appellant's brief by September 7, 2012.  We ordered that  appellant's  brief
be filed by September 10, 2012.  To date, we have not  received  appellant's
brief, nor has counsel communicated with the Court regarding why  the  brief
has not been filed.
      Accordingly, this Court ORDERS Robert Hultkrantz to  file  appellant's
brief by DECEMBER 31, 2012.  No further  extensions  will  be  granted.   If
appellant's brief is not filed by the date specified, the Court  will  order
Robert Hultkrantz removed as appellant's counsel and order the  trial  court
to appoint new counsel to represent appellant in this appeal.
      We DIRECT the Clerk to  send  copies  of  this  order,  by  electronic
transmission, to the Honorable Ray Wheless, Presiding Judge, 366th  Judicial
District Court;  Robert  Hultkrantz;  and  to  the  Collin  County  District
Attorney's Office.



                                       /s/   DAVID L. BRIDGES
                                             JUSTICE